NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 08 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

DEBBIE TAKATA,                                   No. 12-35927

              Plaintiff - Appellant,             D.C. No. 2:11-cv-05068-RMP

  v.
                                                 MEMORANDUM*
HARTFORD COMPREHENSIVE
EMPLOYEE BENEFIT SERVICE
COMPANY, a foreign corporation;
BATTELLE MEMORIAL INSTITUTE, a
foreign corporation; BATTELLE
MEMORIAL INSTITUTE EMPLOYEES
LONG TERM DISABILITY BENEFITS
PLAN,

              Defendants - Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Washington
             Rosanna Malouf Peterson, Chief District Judge, Presiding

                        Argued and Submitted April 8, 2014
                               Seattle, Washington

Before: KOZINSKI, Chief Judge, and RAWLINSON and BEA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Debbie Takata appeals from the district court’s entry of summary judgment

in favor of defendants in her action under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001–1461. We have jurisdiction

under 28 U.S.C. § 1291 and affirm.

      Hartford terminated Takata’s disability benefits after it recorded surveillance

videos showing Takata engaging in activities, such as teaching martial arts classes,

that were inconsistent with her statements and reported symptoms.

      1. Takata did not produce any evidence to rebut defendants’ declarations that

Hartford (not Battelle) administered her plan, even though she had been given the

opportunity to conduct discovery on the matter. Therefore, there was no conflict of

interest and we accordingly apply the deferential abuse of discretion standard of

review to Hartford’s termination decision.

      2. Given the video, Hartford’s failure to provide detailed reasons

distinguishing its benefits decision from that of the Social Security Administration

does not compel a conclusion that Hartford abused its discretion. See, e.g.,

Montour v. Hartford Life & Accident Ins. Co., 588 F.3d 623, 635 (9th Cir. 2009).

      3. Hartford’s initial denial letter implicitly notified Takata that a physician’s

recitation of her reported symptoms would not be sufficient for Hartford to reverse

its initial termination of benefits. Takata, moreover, to this day has still not


                                           2
presented objective medical evidence demonstrating the extent of her disability,

even though she without question had the opportunity to do so in this appeal. See

Saffon v. Wells Fargo & Co. Long Term Disability Plan, 522 F.3d 863, 872 (9th

Cir. 2008). Therefore, Hartford did not violate 29 C.F.R. § 2560.503-1(g)(1)(iii).

      AFFIRMED.




                                         3